PER CURIAM.
The husband appeals from the decree of dissolution, challenging both the award of $25 per month support to the wife and the property division. Since the division of property awards the husband at least as much, if not more, than the written proposal submitted by him to the court following the receipt of all the evidence, it is difficult to understand the basis for his present objections.
From our examination of the lengthy record we conclude that the long experienced trial judge did indeed make a just and equitable division of the property.
Likewise, we agree that an award of $25 a month permanent support to his wife of 26 years, who has the custody of the minor child and earns a take-home pay of $340 a month, is most reasonable indeed.
Affirmed. Costs to respondent.